OFFICE       OF   THE    ATTORNEY     GENERAL      OF   TEXAS
                                     AUSTIN




Hono-ble     E. 6. ret-,          Jr.
ccmtr   Attora~
Dirplit CeuntJ
cwrl%o sprlngr,           *xam


Deer 8lrr




                                                       , roqlesting     tho  epln-
                                                       l r tsto d th e r ein, r ea dn




                                                  t th lr mo r ning, a nd
                                                  eth e r or no t th e la st
                                                o wa me o f 4 25.00a
                                              r a la a Co w& ~    o f th is
                                              .    Vo underrtandt~~
                                                  part or if wa8 doolar-




             so a a to    BLU HO. 319, Aotr of tho 48th &egirlaure,
Eegular Sorrion,          1943, preridorr
ml   /ble   R   0. Petm, Jr., page 2


           gSiotIoaL In all oowntlerof thI8 stat0
      bAvAng a population Of lestithan twenty-SIVe~thou-
      rand two hundred (25,200) ooaordingto the last
      prooodingFederal Oensus, the OommIsrioners Court
      of ruoh oeuntlesIs hereby authorisodto allow esoh
      QommlsoIonerthe aus of not more than !Fventy-fir0
      (425.00)Dollari per month ror travollagexponseo
      whI10 en offioIa1businessIn raid omntlos.
           a . . . .a

          & view ei the fkpwcoiag Aet It is ourepl&n    that
the om&saIoners* 0-t     l%an;L 6Ounties of this Stat. hava
a populationof losm-than25,w.d anbababnts aooarding to :tho
last prooodingFederal Census IS @pthorItodby mid Aot to 610
low eaoh oommlrsloaor the rmr or nbt mom the;n 425.00pe.r
month for trsvoling apensos wh&le aa.offioialbwIners In.
raid oountles.
            It is cur furthor 0pInIoa that the travelingexpanses
authorlrodby the foregoingALotrust b&paid out of the Qen-.
era1 Rand of the oountg.Tt 1s well establishedthat #all ooun-
ty expenditurealawfullyamthoriaedto be made by a oountymust
be paid out of the oounty'generalAmd unlessXhero is some
law~whiohmaker ttim a ohsrgeagainsta s
BexaP Cloudy,lt al             , 157 5. w. P
v . OarrOll I 182 s . ii--%
                       . .




                                       BP (8)   &doll WIllIa88
                                                     Aro+dant


AWfdbaff

                                       %.I8 Oplnloa doadderod
                                       Aad A$proved .Ia"Zllnited
                                           .&n.foroImo